Citation Nr: 0715090	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-07 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for degenerative joint disease of the cervical spine.

2.  Entitlement to service connection for a thoracic and 
lumbar spine disability.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
January 1999

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which continued a 10 percent 
evaluation for degenerative joint disease of the cervical 
spine and denied service connection for thoracic and lumbar 
spine pain.  

The Board notes that the veteran's initial claim for service 
connection was for a lower back disability as secondary to 
service-connected degenerative joint disease of the cervical 
spine.  In the veteran's substantive appeal (VA Form 9), he 
indicated that he wanted his claim for a lower back 
disability considered on a direct basis, rather than on a 
secondary basis.  Thus, the Board has recharacterized the 
issue on appeal.

It is noted that new evidence was received in 2005, and the 
veteran has provided a waiver of RO jurisdiction.  As such, 
this evidence will be considered in the following decision. 

The issue of entitlement to service connection for a thoracic 
and lumbar spine disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has 36 degrees flexion, 16 degrees extension, 24 
degrees left lateral flexion, 30 degrees right lateral 
flexion, 60 degrees rotation to the right, and 50 degrees 
rotation to the left in the cervical spine, with 
consideration of functional loss due to pain.  He has a 
normal gait, normal alignment of the spine, and is not shown 
to have any incapacitating episodes due to mild degenerative 
disc disease of the cervical spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
degenerative joint disease of the cervical spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5237, 5242 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In an 
October 2004 letter, VA informed the veteran of the evidence 
necessary to substantiate his claims, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  VA also asked the veteran 
to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  However, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case; thus, 
the Board finds that any VCAA notice deficiency is harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran has not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  The record is complete and the 
case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration. 

Degenerative arthritis is rated based on limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 10 percent evaluation 
is assigned with x-ray evidence of involvement of two or more 
major joints; a 20 percent rating is assigned with x- ray 
evidence of involvement of two or more major joints with 
occasional incapacitating exacerbations.  Id. 

Under the General Rating Formula for Disease and Injuries of 
the Spine, a 10 percent evaluation is assigned for forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more height.  A 20 percent evaluation is assigned for 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 30 percent evaluation is assigned for 
forward flexion of the cervical spine at 15 degrees or less; 
or favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is assigned for unfavorable ankylosis of 
the entire cervical spine.  A 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (2006).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Id. at Note 2; see also Plate V.  The combined 
range of motion range of motion of the cervical spine is 340 
degrees.  Id.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
Id.

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2006).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2006).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

A March 1999 VA examination report shows that the veteran's 
gait was normal.  The veteran had a slight forward tilt of 
the neck, but no true thoracic kyphosis.  Examination of the 
cervical spine reflects mild tenderness of the right 
trapezius.  There was no tenderness of the cervical spine.  
There was mild tenderness of the physical paravertebral 
muscles on the right, the lower cervical area.  The veteran 
had full flexion, 40 degrees lateral rotation to the left and 
45 degrees lateral rotation to the right.  The veteran had 30 
degrees lateral bending to the left and 15 degrees to the 
right.  The veteran was assessed with cervical degenerative 
joint disease. 

During a November 2004 VA examination, the veteran reported 
that his pain was 2 to 3 out of 10 on a daily, chronic basis 
relative to the cervical spine.  The veteran did not have 
neuroimaging studies to the cervical spine and there had been 
no periods of incapacitation over the past year.  He did not 
use any particular modalities such as moist heat or ice and 
had not had physical therapy or chiropractic treatment.  He 
tended to avoid activities to the cervical spine, such as 
sudden or repetitive rotary movement, particular to the 
right, which would induce a flare.  

On physical examination, the veteran had mild tenderness to 
moderate palpation in the right posterior cervical strap 
muscles between C4 and C6.  He had no increased dorsal 
kyphosis and no acute angulation of the cervicothoracic 
junction identified.  Range of motion in the cervical spine 
reflects 42 degrees flexion, with pain at 38 degrees, and 40 
degrees flexion, with pain at 36 degrees during a second 
attempt. The veteran had 36 degrees extension with pain at 18 
degrees, and 34 degrees extension with pain at 16 degrees on 
the second attempt.  He had 42 degrees left lateral flexion 
with pain at 28 degrees, and 38 degrees left lateral flexion 
with pain at 24 degrees on the second attempt.  The veteran 
had 42 degrees right lateral flexion with pain at 32 degrees, 
and 40 degrees right lateral flexion with pain at 30 degrees 
on the second attempt.  He had 70 degrees right cervical 
rotation with discomfort at 60 degrees, unchanged with 
repeated measurements.  He had 72 degrees left cervical 
spinal rotation with pain at 56 degrees, and 64 degrees left 
rotation with pain at 50 degrees on second attempt.  The 
veteran's gait was noted to be normal during examination.  X-
rays of the cervical spine did not reveal any fracture, 
subluxation, or dislocation.  There was normal alignment.  
The veteran was assessed with mild degenerative disc disease 
involving the lower cervical and upper thoracic spine.  

The veteran submitted April 2005 outpatient treatment reports 
from Fort Leonard Wood, which reflect continuing complaints 
of chronic neck and back pain.  The veteran was treated with 
medication.  The veteran was assessed with neck pain with 
cervical radicular symptoms.  Objective examination shows 
that the veteran lacked 15 inches extension, and that he had 
5 degrees flexion to the left, 12 degrees flexion to the 
right, and 15 degrees rotation bilaterally.  The treating 
physician did not indicate if range of motion was for the 
cervical or throcolumbar spine, nor was forward flexion, in 
degrees, clearly indicated.

The veteran submitted a May 2005 VA radiologist report.  An 
MRI of the cervical spine was completed.  Vertebral body 
height and alignment of the cervical spine was noted to be 
normal.  The veteran was assessed with a mildly abnormal 
cervical spine MRI with most notable changes from the levels 
of C4-5 through C6-7.  

In sum, the November 2004 VA examination shows that the 
veteran's degenerative joint disease in the cervical spine 
had worsened since his March 1999 VA examination.  With 
consideration for functional loss due to pain, the veteran is 
shown to have 36 degrees flexion, 16 degrees extension, 24 
degrees left lateral flexion, 30 degrees right lateral 
flexion, 60 degrees rotation to the right, and 50 degrees 
rotation to the left in the cervical spine.  The veteran, 
however, is not shown to have forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis to warrant 
an increased 20 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 (2006).  VA examinations noted 
that the veteran's gait was normal, and November 2004 x-rays 
and a May 2005 MRI of the spine showed normal alignment.  The 
veteran is not shown to have forward flexion of the cervical 
spine at 15 degrees or less; or favorable ankylosis of the 
entire cervical spine to warrant a 30 percent evaluation.  
Id.   The Board notes that the veteran is not shown to have 
incapacitating episodes due to mild disc disease of the 
cervical spine.

The Board has considered, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  38 C.F.R. §§ 
4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Functional loss due to pain has already been 
considered in the veteran's 10 percent evaluation under 
Diagnostic Code 5237, and functional loss is not shown to 
result in the level of disability required for the assignment 
of a higher evaluation under other applicable provisions of 
the code.   

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

C.  Conclusion

The preponderance of the evidence is against the claim for a 
higher evaluation for degenerative joint disease of the 
cervical spine.  The appeal is accordingly denied.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the veteran's claim.


ORDER

An increased rating for degenerative joint disease of the 
cervical spine, in excess of 10 percent, is denied.


REMAND

The Board notes that pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2006).  A medical examination or medical 
opinion may be deemed necessary where the record contains 
competent medical evidence of a current diagnosed disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the claimed disability 
may be associated with the established event, injury or 
disease in service.  See Id.  

The Board has reviewed the evidence on file and finds that 
further development is necessary prior to appellate review of 
the veteran's claims.

Service medical records show that the veteran was seen in 
service for low back pain.  A July 1982 clinical note 
indicates that the veteran had complaints of low back pain 
for a long time.  He had increasing low back pain in the past 
6 months, and was assessed with some low back spasm.  The 
veteran was seen in an emergency room on September 1998 with 
complaints of left lower back pain.  In a June 2005 
statement, the veteran's former spouse reported that she 
witnessed episodes of intense back pain during the time the 
veteran served as an army recruiter.  

The veteran's November 2004 VA examination reflects a current 
thoracic and lumbar spine disability.  The examiner stated 
that it was less likely as not that thoracic and lumbar spine 
discomfort and any related radiographic changes were 
secondary to his cervical spine disability.  The examiner 
stated that his rational or this was that the veteran 
reported that the first problems he sought treatment for, 
relative to his thoracic or lumbar spine, was about 18 months 
prior at the Scott Air Force Base Hospital.  The veteran 
reported that he had been lifting cases of records at his job 
at that time.  The examiner stated that there was no record 
in the claims file of any service-related injury to the 
thoracic or lumbar spine and any complaint was recent in 
origin, and again less likely as not related to his service-
connected cervical spine problems. 

The Board notes that the veteran's original application for 
service connection for lower back disability was on a 
secondary basis.  The veteran subsequently requested that his 
claim for service connection be considered on a direct basis.  

The Board finds that a supplemental VA opinion is necessary 
to address the issue of service connection on a direct basis, 
and to address the veteran's documented in-service complaints 
of low back pain.  The RO should take any additional 
development as deemed necessary.  If the RO finds that a VA 
examination is necessary for disposition of the claim, the 
veteran should be afforded such.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, the RO can cure any 
deficiency with respect to this matter.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The RO should refer the case to a VA 
examiner within the appropriate specialty 
for a supplemental opinion.  If the RO 
finds that a VA examination is warranted, 
the veteran should be scheduled for such.  
The claims folder should be made 
available to the examiner for review.  
The examiner should review the entire 
claims file, to include service medical 
records and VA and private treatment 
records and opinions.  The examiner 
should identify all current thoracic and 
lumbar disorders and state whether it is 
at least as likely as not that a 
currently diagnosed thoracic and lumbar 
disorder is related to a disease or 
injury in service.  The examiner should 
provide a rationale for his or her 
opinion with references to the evidence 
of record to include the July 1982 and 
September 1998 spine findings in the 
service medical records.  

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).







 Department of Veterans Affairs


